Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' arguments filed in their response dated 07/08/2021 are acknowledged; in said response applicants’ have amended claims 10 and 11 and added new claims 12-27. Thus, amended claims 10-27 are pending in this application and are now under consideration. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 07/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Maintained-Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 10-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over amended claims 1-14 (dated 03/23/2020) of co-pending Application No. 16/649,771 (Balch et al.,). Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 
Claims 10-27 of the instant application are directed to a carotenoid-producing host cell … and a process for production of vitamin A …; and claims 1-14 (dated 03/23/2020) of co-pending Application No. 16/649,771 (Balch et al.,) are also directed to a carotenoid-producing host cell …. and a process for production of vitamin A … and has the same beta-carotene oxidizing enzyme (BCO; reference sequence having 100% sequence identity to SEQ ID NO: 9 of the instant invention, see provided sequence alignment) and the preferred embodiments of the instant application/instant claims 10-27 and the preferred embodiments of claims 1-14 (dated 03/23/2020) of co-pending Application No. 16/649,771 (Balch et al.,) are one and the same. Please note that, the instant application and the cited co-pending applications/claims use open-ended transitional term “comprising” which is inclusive of additional un-recited elements. Therefore, claims 10-27 of the instant application falls entirely within the scope of claims 1-14 (dated 03/23/2020) of co-pending Application No. 16/649,771 (Balch et al.,).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Applicants’ have traversed the above ODP rejection with the following arguments (see page 8 of Applicants’ REMARKS dated 07/08/2021). 
Applicants’ argue: “Applicant respectfully requests that the provisional rejection be held in abeyance until otherwise allowable subject matter is found. At that point Applicant will consider filing a Terminal Disclaimer to overcome the rejection.”
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons. None of the claims are in condition for allowance and therefore the rejection is maintained.
New-Claim Rejections: 35 USC § 112(b)
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	I. Claims 10-11 and claims 12-27 depending from claim 10  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 10-11 recite the phrase “...at least about …”, the metes and bounds of the phrase “...at least about…” is not clear. The recitation of terms “at least” and “about” are inconsistent with each other and makes it unclear whether there is a discrete lower or upper limit to recited values in said claims (see Amgen Inc. v. Chugai pharmaceutical Co., F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). “At least” is 65% and above, whereas “About” can be any value above or below 65%. Clarification and correction is required. Examiner suggests amending the phrase to recite “…at least …”. See MPEP § 2173.05(c). 
	II. Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
	Claim 22 recites “22. (New) The process according to claim 21, wherein the heterologous BCO and RDH comprises an amino acid sequence with at least 90% identity to SEQ ID NO: 9, 19 and 33, respectively.”; SEQ ID NO: 33 does not encode either BCO or RDH; the specification has only support for SEQ ID NO: 33 encoding an ATF1; hence the metes and bounds of the claim are unclear. Clarification and correction is required.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 10-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey1 et al., (US 8,691,555) and further in view of Farrell et al., (WO 2014/096992 A1, in IDS), Kim et al., (US 9,644,217), Ma et al., (Acc.#W9Z6R3; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 19 of the instant invention and annotated as beta-carotene oxidizing (BCO) enzyme), Acc.#Q6PGY1, UniProtKB/Swiss-Prot database, 07/05/2004 (disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 9 of the instant invention, annotated as retinol dehydrogenase (GDHRDH) enzyme), Acc.#A0A1G4KG17, UniProtKB/Swiss-Prot database, 01/18/2017; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 33 of the instant invention; annotated as acetyl transferase enzyme, Chen et al., (The Plant J., 2015, Vol. 81: 95-107) and Bailey2 et al., (US 7,851,199). 
Claims 10-27 as written and interpreted are directed to random variant and mutant polypeptides and having associated activities in the claimed process of production of trans-retinyl acetate … and vitamin A  i.e., any fungal host cell comprising any heterologous beta-carotene oxidizing enzyme (BCO) …cis- and tarns-retinal, any acetyl transferase (ATF [EC 2.3.1.84], any heterologous retinol dehydrogenase (RDH [EC 1.1.1.105] of undefined and unlimited structures including variants, mutants and homologs; comprising an amino acid sequence, wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 19;… wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 9 ; … wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 33; (also see 35 U.S.C. 112(b) rejections above for claims interpretation).
Bailey et al., (US 8,691,555) teach the structural and functional information regarding carotenoid/beta-carotene/all-trans retinal/all-trans-retinol (vitamin A) producing host cell comprising a heterologous beta-carotene oxidizing enzyme and a heterologous retinol dehydrogenase and advantageously suggest increased expression of reference polypeptides having the activities of beta-carotene oxidizing enzyme and retinol dehydrogenase are involved in the increased production of carotenoids/beta-carotene a precursor for vitamin A in an engineered oleaginous yeast, especially in the production of all-trans retinal and all-trans retinol (vitamin A) from beta-carotene and isolation of produced carotenoids (see Abstract; Fig. 1; col. 3; col. 11; cols 21-22; Fig. 11; col. 11; reproduced below); said reference also teaches carotenoid biosynthesis polypeptide(s) includes many acyl CoA acyltransferases (see col. 14, lines 52-67; reproduced below; and TABLE 25, cols. 239-246); said reference also teaches  accumulation/production of carotenoids 0.20 grams liter/hour or more (see cols. 25-26; reproduced below); retinolic compounds 20% or more of total dry weight of cells (col. 48; reproduced below) and clearly suggest producing esterified forms of carotenoids/retinolic compounds (see col. 14, lines 1-51 and col. 21, lines 40-61; reproduced below). Applicants’ are also directed to the following sections in Bailey et al., (US 8,691,555):  col. 2, lines 10-35; col. 4, lines 11-54; col. 8, lines 5-11; col. 13-14; col. 20, lines 59-67 to col. 22, lines 1-10; cols. 25-26; cols. 45-47; cols. 57-59;  and entire document).
Certain relevant sections from Bailey1 et al., (US 8,691,555) is reproduced below:   

    PNG
    media_image1.png
    822
    537
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    697
    578
    media_image2.png
    Greyscale

Col. 11

    PNG
    media_image3.png
    30
    324
    media_image3.png
    Greyscale

Col. 3

    PNG
    media_image4.png
    419
    316
    media_image4.png
    Greyscale

Col. 9

    PNG
    media_image5.png
    171
    325
    media_image5.png
    Greyscale


Col. 11

    PNG
    media_image6.png
    146
    336
    media_image6.png
    Greyscale


Col. 14

    PNG
    media_image7.png
    218
    310
    media_image7.png
    Greyscale




Col. 21-22

    PNG
    media_image8.png
    601
    320
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    164
    325
    media_image9.png
    Greyscale


Cols. 25-26

    PNG
    media_image10.png
    952
    648
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    940
    326
    media_image11.png
    Greyscale


Bailey et al., (US 8,691,555) is silent regarding wherein said carotenoid-producing host cell comprising: a heterologous acetyl transferase enzyme (ATF1) …(as in claims 10 and 11); …wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 33 (as in claim 21); …wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 9, 19 and 33 (as in claim 22; also see 35 U.S.C. 112(b) rejection above). 
Regarding claims 10 and 11, analogous art, Farrell et al., (WO 2014/096992 A1, in IDS) teach carotenoid producing host cell/fungi comprising an acetyl transferase including the production of trans-acetylated carotenoids and precursors of vitamin A derivatives (see page 15, page 27; reproduced below). Applicants’ are directed to the following sections in Farrell et al., (WO 2014/096992 A1, in IDS): Abstract; Background of the Invention, pages 1-2; ¶ 1, page 9; ¶ 5, page 15; Examples, pages 17-28; claims and entire document. 
WO 2014/096992, page 15


    PNG
    media_image12.png
    404
    403
    media_image12.png
    Greyscale

Page 27


    PNG
    media_image13.png
    334
    393
    media_image13.png
    Greyscale


10 and 11, analogous art Kim et al., (US 9,644,217) also provide teaching, suggestion, motivation and expectation of success and methods of production of retinoids in genetically engineered microorganisms including fungi comprising the activities of acetyl-CoA acetyl transferase (see col. 2) and beta-carotene oxidizing enzyme and retinol dehydrogenase are involved in the increased production of retinoids and the involvement of acyltransferase in the final step esterification of retinol to retinyl ester (see Abstract; Fig. 2; Fig. 5,Fig 11; cols. 1-2; col. 4; col. 15, reproduced below; and entire document). 
US 9,644,217 B2; suggest yeast and fungi

    PNG
    media_image14.png
    365
    326
    media_image14.png
    Greyscale

Col. 2, acetyl-CoA transferase

    PNG
    media_image15.png
    80
    318
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    596
    576
    media_image16.png
    Greyscale

 Regarding claims 21 and 22, Ma et al., (Acc.#W9Z6R3; disclose a polypeptide having 100% sequence identity to SEQ ID NO: 19 of the instant invention and annotated as beta-carotene oxidizing (BCO) enzyme), and the following references teach the structural and functional elements of the instant invention: Acc.#Q6PGY1, UniProtKB/Swiss-Prot database, 07/05/2004 (disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 9 of the instant invention, annotated as retinol dehydrogenase (GDHRDH) enzyme) and Acc.#A0A1G4KG17, UniProtKB/Swiss-Prot SEQ ID NO: 33 of the instant invention; annotated as acetyl transferase enzyme.
Regarding claim 27, the following references provide clear evidence and suggestion for  attenuating/disrupting/reducing the activity of endogenous acyltransferase depending on the experimental need, as said acyltransferase(s) are involved in the esterification of carotenoids i.e., catalyze the free form of carotenoids to the esterified form, and by inhibiting the activity of endogenous acyltransferase the production of free form/non-esterified carotenoid is increased in the carotenoid producing cell:
 (i) Chen et al., (The Plant J., 2015, Vol. 81: 95-107) provide molecular basis/mechanisms involved in the esterification and provide endogenous acyltransferase as the enzyme involved in said process and said esterification leads to formation of other unwanted bi-products: see Abstract; Fig. 4-5, page 100; col. 2, page 101 and Fig. 6 to cols. 1-2, page 102 and Fig. 7; Discussion, Fig. 8, page 105; and entire document; and
 (ii) analogous art, Bailey2 et al., (US 7,851,199), also provide evidence and suggestion for attenuating/disrupting/reducing the activity of endogenous acyltransferase depending on the experimental need, as said acyltransferase are involved in the esterification of carotenoids and provides methods for modifying/attenuating the activity of gene of interest: see Abstract; Fig. 1A-D; col. 20, lines 20-31; Table 25, col. 83-84; claims 1-5 and 7; and entire document. Hence, a skilled artisan based on the experimental need to increase the production free carotenoids/non-modified/non-esterified would be motivated to attenuate/disrupt/reduce the activity of endogenous acyltransferase as suggested in the findings/references of Chen et al., and Bailey2 et al., (for details see above).  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Bailey1 et al., depending on the experimental need i.e., for increased production free carotenoids including increased production of retinoids, retinyl acetate and vitamin A and adopt the suggestions/the teachings of Farrell et al.,  and Kim et al., and employ the polypeptides, the structural and functional elements provided by the teachings of Ma et al., Acc.#Q6PGY1, UniProtKB/Swiss-Prot database and Acc.#A0A1G4KG17, UniProtKB/Swiss-Prot database that teach structural and functional elements involved in the enhanced production of carotenoids and vitamin A and to generate a genetically modified recombinant microbial/host cell comprising recombinant proteins involved in the biochemical pathway of enhanced production of carotenoids/trans-retinyl acetate and vitamin A; said genetic modification in said recombinant host cell involving enhancing the activities of enzymes/proteins/functional elements that are involved in the synthesis of precursors/intermediate products and the enhanced production of final product i.e., retinoids, retinyl acetate and vitamin A in the claimed process. Motivation to generate such a modified microorganism derives from the fact that carotenoids/trans-retinyl acetate and vitamin A are commercial product(s) of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food and oil industry (Bailey1 et al., Farrell et al., Kim et al., and Bailey2 et al.,). The expectation of success is high, because the combined teachings of Bailey1 et al., Farrell et al.,  Kim et al., Ma et al., (Acc.#W9Z6R3 UniProtKB/Swiss-Prot database), Acc.#Q6PGY1, UniProtKB/Swiss-Prot database, and Acc.#A0A1G4KG17, 2 et al., teach genetically modified recombinant microbial/host cells comprising recombinant enzymes/proteins/functional elements and the entire pathway for the enhanced production of carotenoids/trans-retinyl acetate and vitamin A and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Bailey1 et al., Farrell et al.,  Kim et al., Ma et al., Acc.#Q6PGY1 UniProtKB/Swiss-Prot database, Acc.#A0A1G4KG17, UniProtKB/Swiss-Prot database, Chen et al., and Bailey2 et al.,) i.e., random variant and mutant polypeptides and having associated activities in the claimed process of production of trans-retinyl acetate … and vitamin A i.e., any fungal host cell comprising any heterologous beta-carotene oxidizing enzyme (BCO) …cis- and tarns-retinal, any acetyl transferase (ATF [EC 2.3.1.84], any heterologous retinol dehydrogenase (RDH [EC 1.1.1.105] of undefined and unlimited structures including variants, mutants and homologs; comprising an amino acid sequence, wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 19; … wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 9 ; … wherein the amino acid sequence is at least 90% identical to SEQ ID NO: 33; (also see 35 U.S.C. 112(b) above for claims interpretation), as taught by the instant invention and as claimed in claims 10-27 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 10-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey1 et al., (US 8,691,555) and further in view of Farrell et al., (WO 2014/096992 A1, in IDS), Kim et al., (US 9,644,217), Ma et al., (Acc.#W9Z6R3; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 19 of the instant invention and annotated as beta-carotene oxidizing (BCO) enzyme), Acc.#Q6PGY1, UniProtKB/Swiss-Prot database, 07/05/2004 (disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 9 of the instant invention, annotated as retinol dehydrogenase (GDHRDH) enzyme), Acc.#A0A1G4KG17, UniProtKB/Swiss-Prot database, 01/18/2017; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 33 of the instant invention; annotated as acetyl transferase enzyme, Chen et al., (The Plant J., 2015, Vol. 81: 95-107) and Bailey2 et al., (US 7,851,199). 
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments; said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 13-15 of Applicants’ REMARKS dated 07/08/2021). 
Applicants’ argue: “…Applicant respectfully submits that the combination of cited art does not render the instant claims obvious because it does not teach or suggest the use of a fungal host cell for production of retinyl acetate as claimed, wherein the host cell expresses heterologous trans-selective beta-carotene oxidizing enzyme, retinol dehydrogenase with 90% conversion from retinal to retinol, and – most importantly - a acetyl transferase 1 leading to production of at least 10% acetylated retinol. And a skilled artisan contemplating the cited art could not have reasonably expected to arrive at the claimed method wherein at least 10% of the total amount of retinoids produced is retinyl acetate.

Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner has provided ample evidence including the scientific rationale for modifying the teachings of Bailey1 et al., (US 8,691,555) based on the teachings of Farrell et al., (WO 2014/096992 A1, in IDS), Kim et al., (US 9,644,217) including the expectation of success of product yields as claimed in the instant invention. Examiner also holds the position that Bailey1 et al., (US 8,691,555) provide teaching, suggestion and motivation for the use of acetyl-CoA acetyltransferase for optimal synthesis of carotenoids i.e., carotenoid/beta-carotene/all-trans retinal/all-trans-retinol (vitamin A) producing host cell comprising a heterologous beta-carotene oxidizing enzyme and a heterologous retinol dehydrogenase and advantageously suggest increased expression of reference polypeptides having the activities of beta-carotene oxidizing enzyme and retinol dehydrogenase are involved in the increased production of carotenoids/beta-carotene a precursor for vitamin A in an engineered oleaginous yeast, especially in the production of all-trans retinal and all-trans retinol (vitamin A) from beta-carotene and isolation of produced carotenoids; said reference also teaches carotenoid biosynthesis polypeptide includes many acyl CoA acyltransferase. Furthermore, retinol acyltransferase disclosed by Kim et al., (US 9,644,217) and the acetyl transferase  as claimed by the instant invention have similar enzyme/catalytic properties i.e., O-fatty-acyl/acetyl transferases, as acetyl-CoA is one form of acyl-CoA (see evidentiary support: acyl-CoA, 5 pages downloaded from Wikipedia; acetyltransferase, 2 pages; and retinol O-fatty acyltransferase, 2 pages downloaded from Enzyme-Expasy site).
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
(i) Applicants’ arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986);
(ii) The instant invention is a simple combination of elements taught in the prior art, wherein the elements of prior art are combined to yield predictable results and the choice is from a finite number of identified elements with a highly predictable outcome and expectation of success. 
	In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
 (A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 10-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over amended claims 1-14 (dated 03/23/2020) of co-pending Application No. 16/649,771 (Balch et al.,).
I. Claims 10-11 and claims 12-27 depending from claim 10 are rejected under 35 U.S.C. 112(b) and II. Claim 22 is rejected under 35 U.S.C. 112(b).
Claims 10-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey1 et al., (US 8,691,555) and further in view of Farrell et al., (WO 2014/096992 A1, in IDS), Kim et al., (US 9,644,217), Ma et al., (Acc.#W9Z6R3; disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 19 of the instant invention and annotated as beta-carotene oxidizing (BCO) enzyme), Acc.#Q6PGY1, UniProtKB/Swiss-Prot database, 07/05/2004 (disclosing a polypeptide having 100% sequence identity to SEQ ID NO: 9 of the instant invention, annotated as retinol dehydrogenase (GDHRDH) enzyme), Acc.#A0A1G4KG17, UniProtKB/Swiss-Prot database, 01/18/2017; disclosing a polypeptide having 99.2% sequence identity to SEQ ID NO: 33 of the instant invention; annotated as acetyl transferase enzyme, Chen et al., (The Plant J., 2015, Vol. 81: 95-107) and Bailey2 et al., (US 7,851,199).
Conclusion
	None of the claims are allowable. Claims 10-27 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 

It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652